Case 1:19-cv-05523-SDG Document 90 Filed 03/04/21 Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Northern District of Georgia

Case Number: 1:19-CV-5523-ODE

Plaintiff:
Berkeley Ventures II, LLC

vs.

Defendant:
Sionic Mobile Corporation
Ronald D. Herman

For:

Jason Godwin

Godwin Law Group

3985 Steve Reynolds Boulevard
Building D

Norcross, GA 30093

Received by Ancillary Legal Corporation on the 25th day of February, 2021 at 4:18 pm to be served on
Wyndham Worldwide Operations, Inc., c/o Corporate Creations Network, Inc., Registered Agent, 2985
Gordy Parkway, 1st Floor, Marietta, GA 30066.

|, Doug Troy, being duly sworn, depose and say that on the 26th day of February, 2021 at 12:13 pm, I:

served Wyndham Worldwide Operations, Inc., c/o Corporate Creations Network, Inc., Registered
Agent by delivering a true copy of the Subpoena to Produce Documents, Information, Or Objects Or
To Permit Inspection of Premises in a Civil Action with Exhibit A to: Corporate Creations Network,
Inc., as Registered Agent, BY LEAVING THE SAME WITH Xiomara Moctezuma as authorized agent at
the address of: 2985 Gordy Parkway, 1st Floor, Marietta, GA 30066.

Marital Status: Based upon inquiry of party served, Defendant is married.

Additional Information pertaining to this Service:
2/26/2021 12:14pm served Xiomara Moctezuma
authorized agent
Case 1:19-cv-05523-SDG Document 90 Filed 03/04/21 Page 2 of 2

AFFIDAVIT OF SERVICE For 1:19-CV-5523-ODE

| am an agent of Ancillary Legal Corporation and am competent in all respects to testify regarding the
matters set forth herein. | have personal knowledge of the facts stated herein and know them to be true.|
have no interest in the outcome of this action and am not related to any of the parties. | am 18 or more
years of age and am authorized to serve process.

. Thomas J Diggins
& I<} NOTARY PUBLIC-GEORGIA
Gwinnett County COUNTY

"My Comm. Expires February 8th,

 

 

Aa

 

 

Doug Troy
Subscribed and Sworn to before me on the Znd_ Process Server
day of — March ,_Z202\___ by the affiant
who is personally known to me. Ancillary Legal Corporation
2900 Chamblee Tucker Road
Th 4. Dy Building 13
NOTARY PUBLIC Atlanta, GA 30341

(404) 459-8006

Our Job Serial Number: ANC-2021002236
Ref: Berkeley

Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1t
